          Case 1:20-cr-00012-PAE Document 50 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                 -v-                                                       20 Cr. 12 (PAE)

 BRYANT BROWN and                                                              ORDER
 ISAIAH CRUZ,

                                Defendants.



PAUL A. ENGELMAYER, District Judge:

       The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

       On January 27, 2021, following a telephone conference at which the Court discussed with

counsel availability for trial in the second quarter of 2021, the Court informed the parties that it

would seek to schedule a jury trial in this case for June 21, 2021. Dkt. 39. In seeking that date,

the Court recognized that various factors might prove impediments to a trial on or around that

date, in that (1) this date might not prove convenient for all counsel, depending on whether

conflicting trial commitments remained, (2) anticipated defense motions to sever and suppress,

depending on their resolution, might affect whether certain claims could go forward at all or on

that date; and (3) until the Second Circuit has resolved the pending appeal in United States v.

McCoy, No. 17-3515, the initially filed charges against defendant Brown cannot realistically

move forward.
          Case 1:20-cr-00012-PAE Document 50 Filed 03/01/21 Page 2 of 2




       The Court has now been notified that this case has been given first priority to begin trial

on June 14, 2021. Mindful of the possibility that the above factors may influence whether a trial

in this case can go forward on that date, the Court instructs counsel not to make any further

commitments that are inconsistent with a trial involving both defendants beginning on that date.

       The Court previously entered a schedule for the filing of motions to suppress. Defendant

Brown filed such a motion on February 17, 2021; the Government’s response is due by March 3,

2021. Dkt. 39. The Court has also scheduled a next conference in this case for March 8, 2021,

at which the Court will discuss, inter alia, the pending suppression motion. Dkts. 46–47. Those

dates and deadlines remain in place.

       SO ORDERED.


                                                           
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: March 1, 2021
       New York, New York
